         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 1 of 10



                      IN THE UNITED STATES DISTRCIT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                            46/49R-T-HERN DIVISION
                             ERs-rs(iNt                 n19 ,JUN 1 Li A 10: 3b

CHRISTOPHER CHILDRESS,                                                        DFBRA P.1-iPACKET.Ti .C,L.K
                                                                                     STRICT COURT
                        PLAINTIFF,
                                                        CIVIL ACTION NO.:
v.
                                                            I  (:1-04-41
                                                        JURY DEMAND
BORBET ALABAMA,INC.,

                        DEFENDANT.




                                            COMPLAINT



                                         I. JURISDICTION

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 1343(4)

and 28 U.S.C. § 2201 and 2202. This is a suit authorized and instituted pursuant to Title VII of

the Act of Congress known as the "Civil Rights Act of 1964," as amended by the "Civil Rights

Act of 1991, 42 U.S.C. § 2000e et seq., the Act of Congress known as the Civil Rights Act of

1866, 42 U.S.C. § 1981, as amended, the "Americans with Disabilities Acr and the "ADA

Amendments Act"(hereinafter referred to as "ADA/ADAAA"). The jurisdiction of this court is

invoked to secure protection for and to redress the deprivation ofrights secured by 42 U.S.C. § 2000e

et seq., and 42 U.S.C. § 1981, the ADA,the ADAAA and the FMLA providing injunctive and other

relief against race discrimination, disability discrimination, and retaliation in employrnent.


                                            II. PARTIES


                Plaintiff, Christopher Childress,("Plaintiff) is an African American male citizen


                                                    1
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 2 of 10



ofthe United States and is a resident of Opelika, Alabama.

       3.      Defendant, Borbet Alabama, Inc., ("Defendanf') is a foreign corporation. The

Defendant is engaged in business in Auburn, Alabama.

       4.      At all times relevant to this action, Defendant has maintained and operated a

business in Alabama. Defendant is engaged in an industry affecting commerce and has fifteen

(15) or more employees and is an employer within the meaning of 42 U.S.C. § 2000e (b)(a)(g)

and (h), the ADA,ADAAA.

                               III. ADMINISTRATIVE PROCEDURES

       5.      Plaintiff hereby adopts and realleges paragraphs one (1) through four (4) herein

above as if fully set forth herein.

       6.      Plaintiff brings this action for the unlawful employment practices and acts of

intentional discrimination by his employer, Defendant.

        7.     This action seeks to redress unlawful employment practices resulting from the

acts of Defendant, their agents, servants, and employees committed with respect to Plaintiffs

employment; and for a permanent injunction restraining Defendant from maintaining a habit

and/or practice of discriminating against and/or retaliating against the Plaintiff and others

similarly situated on account ofrace, disability, age, and retaliation.

       8.      On August 29, 2018, within 180 days of the last discriminatory and retaliatory act

of which Plaintiff complains, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission("EEOC").(Exhibit A)

       9.      Plaintiffs Dismissal and Notice of Rights for Charge.was mailed by the EEOC to

the Plaintiff on March 15, 2019, and Plaintiff has filed suit within ninety (90) days of receipt of

his Dismissal and Notice of Rights. (Exhibit B)



                                                  2
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 3 of 10



        10.     All administrative prerequisites for filing suit have been satisfied, and Plaintiff is

entitled to bring this action.

                       IV. STATEMENT OF PLAINTIFF'S FACTUAL
                              ALLEGATIONS AND CLAIMS

                                           COUNT ONE

                 STATEMENT OF PLAINTIFF'S DISABILITY DISCRIMINATION AND
                   RETALIATION CLAIMS PURSUANT TO THE ADA/ADAAA

        11.     Plaintiff adopts and realleges paragraphs one (1) through ten (10) as if fully set

forth herein.

        12.     Plaintiff is disabled and/or regarded as disabled, or is perceived to be disabled by

the Defendant.

        13.     Plaintiff began working for the Defendant August 2017 and Plaintiff provided

Defendant with a record of his disability.

        14.     In or around January 2018, Plaintiff injured his arm at work and reported his

injury to the Defendant.

        15.      After Plaintiff was injured he began to be harassed by his supervisor and

disciplined when other employees that were not injured or disabled were not disciplined.

        16.     Plaintiff complained that he was being harassed and forced to work in a hostile

environment because he was being harassed by his supervisor and unjustly disciplined.

        17.     Plaintiff suffered another on the job injury that required medical treatment.

        18.     Plaintiff provided the Defendant with his medical excuses from his physician

regarding his injury/disability and requested an accommodation to be off work for three(3)days.

        19.     Plaintiff was required to be offfrom work due to his injury/disability.

        20.      Defendant failed to accommodate Plaintiff and instead terminated his




                                                  3
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 4 of 10



employment,falsely accusing Plaintiff of abandoning his job.

       21.     On or about April 17, 2018, Plaintiff was terminated because of his disability

and/or because Defendant perceived or regarded him as being disabled.

       22.     Defendant subjected Plaintiff to adverse treatment, harassment and discrimination

and retaliation because of his disability and request for accominodation with respect to the terms

and conditions of his employment.

       23.     Plaintiffs disability was a motivating factor in Defendant's unlawful and adverse

treatment of Plaintiff.

       24.     Plaintiff has been unjustly disciplined, denied pay, discriminated against, treated

differently, retaliated against, denied accommodation, harassed and terrninated by Defendant

because of his disability and/or perceived disability.

       25.     Defendant has a habit and/or practice of discriminating against employees with

disabilities, condoning and/or allowing disability discrimination.

       26.     Defendant's actions are in violation ofthe ADA/ADAAA.

       27.     Defendant acted with malicious intent and/or reckless disregard for Plaintiffs

federally protected rights.                                                                           il

       28.     Defendant's illegal discriminatory, harassing and adverse actions injured Plaintiff.

       29.     The Plaintiff has no plain, adequate or complete remedy at law to redress the

wrongs alleged herein, and this suit for back pay, front pay, compensatory damages, punitive

damages, attorney's fees, expenses, costs, injunctive relief, and declaratory judgment is his only

means of securing adequate relief.

       30.     Plaintiff is now suffering and will continue to suffer irreparable injury from

Defendant's unlawful policies and practices set forth herein unless enjoined by this Court.




                                                 4
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 5 of 10



       31.     The Plaintiff has satisfied all administrative prerequisites to bring this claim.


                                     PRAYER FOR RELIEF


        WHEREFORE,the Plaintiff requests that this Court adopt jurisdiction of this action and

award Plaintiff the following relief:

       a.      Enter a declaratory judgment that Defendant's policies, practices and procedures

complained of herein have violated and continue to violate the rights of the Plaintiff as secured

by the ADA/ADAAA;

       b.      Grant Plaintiff a permanent injunction enjoining Defendant's, their Agents,

Successors, Employees, Attorneys, and those acting in concert with Defendant or at Defendant's

request from violating the ADA/ADAAA;

       c.      Grant Plaintiff an Order requiring Defendant make him whole by granting

appropriate declaratory relief, compensatory darnages (including damages for mental anguish),

punitive damages,interest, attorney's fees, expenses, costs; and

       d.      Plaintiff prays for such other, further, different or additional relief and benefits as

justice may require.


                                             COUNT TWO

                  STATEMENT OF PLAINTIFF'S TITLE VII AND 42 U.S.C.§ 1981
                            RACIAL DISCRIMINATION CLAIMS


       32.     Plaintiff hereby adopts and realleges paragraphs one (1) through thirty-one (31)

herein above as if fully set forth herein.

       33.     Plaintiff is an African American male.

       34.     Plaintiff began working for Defendant in or around August 2017, as a Finisher.

       35.     After Plaintiff was hired he was moved to Pack Out and placed in a job that was
        Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 6 of 10



normally assigned to two employees and Plaintiff was forced to perform the job by himself.

       36.     Another employee provided Plaintiff with some assistance but when Plaintiffs

Caucasian supervisor found out, he refused to allow the employee to assist Plaintiff any further

and told the employee to "stop helpine Plaintiff.

       37.     The employee informed Plaintiffs Caucasian supervisor that Plaintiff needed

assistance but the Supervisor instructed the employee that Plaintiff could do the job by himself.

       38.     If Plaintiff got behind on his work duties Plaintiff was harassed and disciplined.

       39.     Plaintiff was terminated on or about April 17, 2018.

       40.     Caucasian employees are not disciplined for getting behind on their assigned job

duties and are not assigned the job duties oftwo employees.

       41.     Plaintiff was terminated because of his race, African American.

       42.     Defendant subjected Plaintiff to adverse treatment and discrimination because of

his race with respect to the terms and conditions of his employment and termination.

       43.     Plaintiff's race was a motivating factor in Defendant's unlawful and adverse

treatment ofPlaintiff.

       44.     Defendant acted with malicious intent and/or reckless disregard for Plaintiffs

federally protected rights.

       45.     Defendant's illegal discriminatory, harassing and adverse actions injured Plaintiff.

       46.     Plaintiff has been unjustly disciplined, denied pay, discriminated against, treated

differently, and terminated by Defendant because of his race, African American.

       47.     Defendant has a habit and/or practice of discriminating against African-

Americans, harassing African Americans and condoning and/or allowing racial discrimination.

       48.     Defendant's actions are in violation of Title VII ofthe "Civil Rights Act of 1964,"




                                                 6
        Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 7 of 10



as amended and 42 U.S.C. § 1981, as amended.

       49.     The Plaintiff has no plain, adequate or complete remedy at law to redress the

wrongs alleged herein, and this suit for back pay, front pay, compensatory damages, punitive

darnages, attorney's fees, expenses, costs, injunctive relief, and declaratory judgment is his only

means of securing adequate relief.

       50.     Plaintiff is now suffering and will continue to suffer irreparable injury from

Defendant's unlawful policies and practices set forth herein unless enjoined by this Court.

       51.     The Plaintiff has satisfied all administrative prerequisites to bring this claim.


                                     PRAYER FOR RELIEF


       WHEREFORE,the Plaintiff requests that this Court adopt jurisdiction of this action and

award Plaintiff the following relief:

a.     Enter a declaratory judgment that Defendant's policies, practices and procedures

complained of herein have violated and continue to violate the rights of the Plaintiff as secured

by Title VII ofthe "Civil Rights Act of 1964," as amended, and 42 U.S.C. § 1981, as amended;

b.     Grant Plaintiff a permanent injunction enjoining Defendant's, their Agents, Successors,

Employees, Attorneys, and those acting in concert with Defendant or at Defendant's request from

violating Title VII ofthe "Civil Rights of 1964," as amended and 42 U.S.C. § 1981, as amended;

       c.      Grant Plaintiff an Order requiring Defendant make him whole by granting

appropriate declaratory relief, compensatory damages (including damages for mental anguish),

punitive damages, interest, attorney's fees, expenses, costs; and

       d.      Plaintiff prays for such other, further, different or additional relief and benefits as

justice may require.




                                                 7
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 8 of 10



                                        COUNT THREE

                    STATEMENT OF PLAINTIFF'S TITLE VII AND 42 U.S.0§ 1981
                                    RETALIATION CLAIMS

       52.     Plaintiff adopts and realleges paragraphs one (1)through fifty-one (51) as if fully

set forth herein.

       53.     In early 2018, Plaintiff complained to Human Resources that he was being

harassed by his Caucasian supervisor and subjected to a hostile working environment.

       54.     Human Resources informed Plaintiff they would investigate his complaints, but

Plaintiff never heard anything else fortn Human Resources and the harassment continued.

       55.     Plaintiff requested to be moved to another department and under the supervision

of another employee, but Plaintiffs requests were denied.

       56.     After Plaintiff complained and engaged in protected activity he was unjustly

disciplined.

       56.     Less than three months after Plaintiff complained and engaged in protected

activity, he was terminated on or about April 17, 2018.

        57.    Defendant subjected Plaintiff to adverse treatment, harassment, unjust discipline,

retaliation, termination and discrirnination with respect to the terms and conditions of his

employment.

       58.     Plaintiff was harassed, unjustly disciplined, denied pay, and terminated in

retaliation for his complaints and protected activity.

       59.     Plaintiff has been unjustly harassed, disciplined, denied pay, and terminated in

retaliation for engaging in a protected activity, and that there is a causal link between Plaintiff

engaging in a protected activity and the adverse actions he suffered, including his termination.

       60.     Plaintiff has been retaliated against in violation of Title VII of the "Civil Rights



                                                 8
         Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 9 of 10



Act of 1964," as amended,42 U.S.C. § 1981, as amended.

       61.      Defendant acted with malicious intent and/or reckless disregard for Plaintiffs

federally protected rights.

       62.      Defendant's illegal discriminatory, retaliatory, harassing and adverse actions

injured Plaintiff.

       63.      Defendant has a habit and/or practice of retaliating against employees that engage

in protected activity.

       64.      Plaintiff has no plain, adequate or complete remedy at law to redress the wrongs

alleged herein and this suit for back pay, front pay, compensatory damages, punitive damages,

attorney's fees,injunctive reliefand declaratory judgment is his only means ofsecuring adequate relief.

       65.      Plaintiff is now suffering and will continue to suffer irreparable injury from

Defendant's unlawful policies and practices as set forth herein unless enjoined by this Court.


                                     PRAYER FOR RELIEF


        WHEREFORE,the Plaintiff requests that this Court adopt jurisdiction of this action and

award Plaintiff the following relief:

a.      Enter a declaratory judgment that Defendant's policies, practices and procedures

complained of herein have violated and continue to violate the rights of the Plaintiff as secured

by Title VII of the "Civil Rights Act of 1964," as amended,42 U.S.C. § 1981, as amended;

b.      Grant Plaintiff a permanent injunction enjoining Defendant's, their Agents, Successors,

Employees, Attorneys, and those acting in concert with Defendant or at Defendant's request from

violating Title VII ofthe "Civil Rights of 1964," as amended,42 U.S.C. § 1981,as amended;

        c.      Grant Plaintiff an Order requiring Defendant make him whole by granting

appropriate declaratory relief, compensatory damages (including damages for mental anguish),


                                                  9
        Case 3:19-cv-00415-SRW Document 1 Filed 06/14/19 Page 10 of 10



punitive damages, interest, attorney's fees, expenses, costs; and

       d.      Plaintiff prays for such other, further, different or additional relief and benefits as

justice may require.


       PLAINTIFF HEREBY REQUESTS TRIAL BY STRUCK JURY




                                              CYNTHIA FORMAN WILKINSON
                                              Attorney for Plaintiff
                                              State Bar I.D. No.: ASB-9950=L68C
OF COUNSEL:

WILKINSON LAW FIRM,PC
215 N. Richard Arrington Blvd.
Suite 301
Birmingham, Alabama 35203
Tel:(205)250-7866
Fax:(205)250-7869
E-mail: wilkinsonefile@wilkinsonfirrn.net

PLAINTIFF'S ADDRESS:

Mr. Christopher Childress
c/o Wilkinson Law Firm,PC
215 N. Richard Arrington Blvd.
Suite 200
Birmingham, Alabama 35203

PLEASE SERVE DEFENDANT AT THE FOLLOWING ADDRESS:

Borbet Alabama, Inc.
c/o National Registered Agents,Inc.
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                                                 10
